DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 and 32-34, respectively, of copending Application No. 15/618,625 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate each and every limitation of the present application since the one or more platinum group metals is optional in the present application and a NOx storage material consisting of lanthanum-doped ceria anticipates a NOx storage material containing lanthanum-doped ceria.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 4-5, “a mixture or alloy of platinum and palladium, and optionally one or more platinum group metals” is indefinite.  It is unclear if “optionally one or more platinum group metals” includes platinum and palladium which would result in a double inclusion of platinum and/or palladium in the mixture or alloy.
The term "about" in claims 2-4 and 20 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the amounts of lanthanum and the exhaust gas temperature range indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (DE 102013218234 A1 using US 2016/0222901 A1 as English equivalent; hereinafter Adam).
Regarding claim 1, Adam discloses a catalyst (nitrogen oxide storage catalyst) for treating emissions from a lean burn engine comprising a first layer having: a support material containing alumina or a mixed oxide containing alumina (aluminum oxide); a mixture or alloy of platinum and palladium, and optionally one or more platinum group metals (rhodium), disposed on the support material (aluminum oxide); and a NOx storage material containing lanthanum-doped ceria (lanthanum-doped cerium-zirconium mixed oxide or cerium oxide doped with rare earth, wherein lanthanum is a rare earth element) (paragraphs 0001-0002, 0024, 0028, 0031-0034, 0041, 0045, and Figure 3).
Regarding claim 2, Adam discloses the catalyst of claim 1, wherein the NOx storage material comprises about 0.5-18 mol% lanthanum (paragraph 0032; wherein the lanthanum amount (0.5-10 mol%) falls within the claimed range and the relative term “about” is not defined.  See paragraph 7 above).
Regarding claim 3, Adam discloses the catalyst of claim 1, wherein the NOx storage material comprises about 1.0-15 mol% lanthanum (paragraph 0032; wherein the lanthanum amount (0.5-10 mol%) substantially overlaps the claimed range and the relative term “about” is not defined.  See paragraph 7 above).
Regarding claim 4, Adam discloses the catalyst of claim 1, wherein the NOx storage material comprises about 2.0-14 mol% lanthanum (paragraph 0032; wherein the lanthanum amount (0.5-10 mol%) substantially overlaps the claimed range and the relative term “about” is not defined.  See paragraph 7 above).
Regarding claim 5, Adam discloses the catalyst of claim 1, wherein the NOx storage material is substantially free of barium (paragraph 0032; wherein compounds of Ba are one of several preferred basic storage materials (along with compounds of Mg, Sr, and Ca) but not required).
Regarding claim 6, Adam discloses the catalyst of claim 1, wherein the first layer is substantially free of rhodium (paragraph 0033; wherein the weight ratio of Pt:Pd:Rh is preferably 80:16:3 (i.e., 3.125% Rhodium) and “substantially free” is defined as ≤5% by weight (see page 5, lines 13-16 of the specification)).
Regarding claim 7, Adam discloses the catalyst of claim 1, wherein the first layer is substantially free of alkali metals (paragraphs 0031-0034; wherein the first layer does not comprise Li, Na, K, Rb, Cs, or Fr).
Regarding claim 8, Adam discloses the catalyst of claim 1, wherein the first layer is substantially free of molecular sieves (paragraphs 0031-0034; wherein the first layer does not contain zeolite or zeolite-like structures).
Regarding claim 9, Adam discloses the catalyst of claim 1, wherein the first layer is substantially free of dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm), ytterbium (Yb) and yttrium (Y) (paragraphs 0031-0034; wherein the first layer does not contain rare earth elements).
Regarding claim 10, Adam discloses a catalyst article for absorbing NOx comprising a metal or ceramic substrate (carrier body made of ceramic or metal) and a catalyst (nitrogen oxide storage catalyst) according to claim 1, wherein said catalyst is disposed (i.e., wall coated) on said substrate (carrier body made of ceramic or metal) or is extruded to form said substrate (paragraph 0032). 
Regarding claim 11, Adam discloses a catalyst article of claim 10, wherein the substrate (carrier body made of ceramic or metal) is a flow-through monolith (flow honeycomb) or a filter monolith (carrier body on or in a particle filter) (paragraph 0032).
Regarding claim 20, Adam discloses a method of treating an exhaust gas from an internal combustion engine comprising contacting the exhaust gas with a catalyst (nitrogen oxide storage catalyst) according to claim 1, wherein the exhaust gas is at a temperature of about 180 to 300 󠇔°C (paragraphs 0015, 0017, 0028, and Figure 3; wherein exhaust gas within the claimed temperature window contacts the catalyst).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adam.
Regarding claim 18, Adam discloses an emission treatment system (Figure 3) for treating a flow of a combustion exhaust gas comprising a lean-burn engine and the catalyst (nitrogen oxide storage catalyst) of claim 1; wherein the lean-burn engine is in fluid communication with the catalyst (nitrogen oxide storage catalyst) (paragraphs 0001-0002, 0024, 0028, 0045, and Figure 3).  Adam discloses the lean-burn engine being a gasoline/petrol engine and not a diesel engine.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Adam’s nitrogen oxide storage catalyst to treat a flow of exhaust gas from lean-burn diesel engines because Adam teaches that the present invention can be applied to the use of any nitrogen oxide storage catalyst in the exhaust gas of lean-burn engines, wherein lean burn engines include diesel engines (paragraphs 0002 and 0028).  Additionally, known work in lean-burn engine exhaust may prompt variations of it for use in the same field if the variations are predictable to a person having ordinary skill in the art.
Regarding claim 19, the modified Adam discloses the emission treatment system (Figure 3) of claim 18, further comprising one or more of a selective catalytic reduction catalyst system, a particulate filter, a selective catalytic reduction filter system, a passive NOx adsorber, and a three-way catalyst system (paragraphs 0032, 0041, 0045, and Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY K BRADLEY/Primary Examiner, Art Unit 3748